Citation Nr: 0514913	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-00 248A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether the appellant has basic eligibility for an award of 
an apportionment of the veteran's VA income.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1978.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The appellant failed to appear at two scheduled hearings 
before the undersigned Veterans Law Judge.  Accordingly, the 
appellant's request for a hearing is considered to be 
withdrawn.  See 38 C.F.R. §§ 20.702(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant maintains that she is the separated spouse of 
the veteran and that she is entitled to an apportionment of 
the veteran's VA benefits.  The veteran maintains that he and 
the appellant are divorced and therefore the appellant does 
not have eligibility to an apportionment of his VA benefits.  
The Board notes that the veteran has not indicated on what 
date he became divorced from the appellant.  The veteran has 
also never submitted a copy of a divorce decree to VA.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify 
claimants of the information and evidence necessary to 
substantiate their claims for VA benefits and which 
evidence, if any, the claimants are expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Because this appeal involves an apportionment of the 
veteran's VA compensation benefits, it is a "simultaneously 
contested claim", which is defined as the situation in which 
the allowance of one claim results in the disallowance of 
another claim involving the same benefit or the allowance of 
one claim results in the payment of a lesser benefit to 
another claimant.  38 C.F.R. § 20.3(p) (2004).

The appellant was sent a VCAA notice letter in August 2004.  
However, the veteran has not been sent a VCAA notice letter.  
Since this is a contested claim, the veteran must also be 
sent a VCAA notice letter.

VA is also obligated to send the veteran a copy of the 
statement of the case, and inform him of the contents of the 
appellant's substantive appeal.  38 C.F.R. §§ 19.101, 19.102 
(2004).  There is no indication that the veteran has been 
provided with this information.

Accordingly, this case is REMANDED for the following:

1.  The appellant and the veteran should 
be provided VCAA notice letters.  The 
letter to the veteran should inform the 
veteran that submission of a copy of a 
divorce decree would benefit his claim.

2.  The veteran, and his representative, 
if any, should be furnished with a copy 
of the statement of the case, all 
supplemental statements of the case, and 
the contents of the appellant's 
substantive appeal.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




